

116 HRES 678 IH: Commending the performance of the Special Operations Forces and a military working dog in the eradication of the terrorist leader of the Islamic State of Iraq and Syria.
U.S. House of Representatives
2019-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 678IN THE HOUSE OF REPRESENTATIVESNovember 1, 2019Mr. Estes submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONCommending the performance of the Special Operations Forces and a military working dog in the
			 eradication of the terrorist leader of the Islamic State of Iraq and
			 Syria.
	
 Whereas, on October 26, 2019, members of the Special Operations Forces successfully raided the compound of Abu Bakr al-Baghdadi;
 Whereas al-Baghdadi founded the Islamic State of Iraq and Syria, one of the most depraved terrorist enemies of the United States;
 Whereas a military working dog, assisted members of the Armed Forces in Syria’s Idlib Province; Whereas members of the Armed Forces, assisted by the military working dog, located al-Baghdadi as he hid in a tunnel wearing a suicide vest;
 Whereas al-Baghdadi detonated his vest, killing himself and injuring the military working dog who was injured by exposed, live electrical cables in the tunnel;
 Whereas the military working dog swiftly returned to duty; Whereas the Armed Forces officially began using military working dogs in 1942;
 Whereas the most famous dog of World War II, Chips, received the Silver Star and Purple Heart for capturing a machine gun nest during the invasion of Sicily; and
 Whereas the role of military working dogs grew more valuable throughout the Korean War and the Vietnam War and remains an instrumental component of the military: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the immeasurable value of military working dogs;
 (2)honors the military working dog assigned to the raid of Abu Bakr al-Baghdadi for assisting in the elimination of an enemy of the United States from the world; and
 (3)honors and celebrates the actions of the Special Operations Forces of the United States on October 26, 2019.
			